Interim Decision #2644

MATTER OF HRANKA.
In Section 212(d)(3) Proceedings
A-20925982
Decided by Board April 6, 1978
(1) In an application for advance permission to enter as a nonimmigrant pursuant to
section 212(d)(3) of the Act, there is no requirement that the applicant's reasons for
wishing to enter the United States be "compelling."
(2) An application under section 212(d)(3XB) requires a weighing of at least three factors:
(1) the risk of harm to society if the applicant is admitted; (2) the seriousness of the
applicant's immigration law, or criminal law violation, if any; and (3) the nature of the
applicant's reasons for wishing to enter the United States.
(3) Upon application of the balancing test to the facts of this case, the applicant's previous
deportation for having engaged in prostitution in April 1975, was held to have been
outweighed by the fact that she has no other criminal or immigration law violations, she
has demonstrated that she is rehabilitated, and she has a substantial reason for desiring a
waiver under section 212(d)(3) in that she has many close relatives living across the
border in the United States; thus, the requested waiver should be granted.
ON BEHALF OF APPLICANT: Pro se
BY: Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

This is an appeal from a decision of the District Director of the
Immigration and Naturalization Service in Detroit, Michigan, dated
August 9, 1977, denying the applicant's request for advance permission
to enter the United States as a nonimmigrant visitor pursuant to section
212(d)(3)(B) of the Immigration and Nationality Act, S U.S.C.

1182(d)(3)(B). The appeal will be sustained.
The applicant is a 25-year-old native and citizen of Canada who is
inadmissible to the United States because she was previously deported
for having engaged in prostitution. See section 212(a)(12) of the Act, S
U.S.C. 1182(aX12).
Regardless of the fact that she is otherwise inadmissible, a nonimmigrant may be admitted into the United States temporarily in the discretion of the Attorney General. Congress provided for this procedure
because it recognized that there are cases where the temporary admission of otherwise inadmissible aliens is desirable for humane reasons or
for reasons of public interest.'
The District Director denied the application for a waiver of inadrnissiS. Rep. No. 1131, 82nd Cong., 2nd Seas., 12, IL Rep. No. 1365, Sand Cong., 2nd Sens.,

51 (1952).

491

interim

► ecision

ir4u4=1

bility for two reasons. He concluded that insufficient time had elapsed
since the applicant's deportation to permit a determination that she had
been rehabilitated. He also found that there were no "compelling
humanitarian . . . circumstances involved" in the applicant's desire to
enter the United States.
The evidence in the record convinces us that the applicant has been
rehabilitated. She was deported in April 1975. Her United States
citizen mother informs tis that the applicant has been holding down two
jobs since September 1976, working between 60 and 70 hours a week.
The applicant's mother also stated that her daughter had always been

well-behaved until the time she began living with a certain man in
Detroit. This man had a very negative influence upon her. She began
using heroin and engaged in occasional acts of prostitution. She has had
no contact at all with this man since June 1976, and has resumed living
with her parents in Windsor, Ontario.
The statements of the applicant's mother impress us as being sincere
and truthful. They are supported by a letter from the principal of the
high school which the applicant attended. This man is a psychologist and
a close friend of the applicant's family.
The applicant's reasons for desiring to enter the United St ates occasionally are stated by her mother as follows:
Being a border town it is a little more difficult to go about the every day life if she is
unable to cross into Detroit. She is trying to put the past behind her as she is very
embarrassed and ashamed and every time she is invited out on a date and the date
suggests going to Detroit to a show or dinner or ball game it is all brought. back to her

and is very embarrassing.
As well as three uncles living in Detroit she has numerous cousins who are all
marriageable age. She has already missed one of her cousins' weddings.
It is true that these reasons for wanting to enter the United States
cannot be fairly characterized as "compelling." However, there is no
requirement that the applicant's reasons for wishing to enter the United
States be "compelling."
In deciding whether or not to grant an application under section
212(d)(3)(B), there are - essentially three factors which we weigh together. The first is the risk of harm to society if the applicant is
admitted. The second is the seriousness of the applicant's prior immigration law, or criminal law, violations, if any The third factor is the

nature of the applicant's reasons for wishing to enter the United States.
Iii this case, the risk of harm to American society if the applicant is
allowed to enter is very small. The applicant has no other criminal or
immigration law violations. The fact that she has many close relatives
Irving in Detroit is substantial reason for desiring a waiver. Balancing

the three factors, we conclude that the requested -waiver should be
granted.
492

interim pecision

ifc.xyl%

ORDER: The appeal is sustained.
FURTHER ORDER: The applicant for advance permission to enter
as a nonimmigrant will be granted under such conditions as the District
Director deems appropriate.

493

